tcmemo_1998_427 united_states tax_court ronald p barranti and stephanya m barranti petitioners v commissioner of internal revenue respondent docket no filed date woodford g rowland for petitioners daniel j parent for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency in and an accuracy-related_penalty on petitioners' federal_income_tax as follows year deficiency dollar_figure sec_6662 dollar_figure accuracy-related_penalty all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated references to petitioner are to stephanya m barranti after concessions the issues for decision are whether petitioners are entitled to deduct the dollar_figure loss sustained in renting the property to petitioner's brother and the loss realized on the sale of petitioner's residential property we hold they are not whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 we hold they are some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in alamo california findings_of_fact on date petitioner acquired by gift a joint_tenancy in her grandmother's house located in san mateo 1before trial respondent conceded that petitioners are entitled to deduct depreciation expense of dollar_figure and dollar_figure of the dollar_figure expenses reported on schedule c that were disallowed in the notice_of_deficiency petitioners conceded that they are not entitled to deduct dollar_figure of the expenses they claimed on schedule c and that they understated dividend income by dollar_figure on their return for california less than weeks later the grandmother died and petitioner became the sole owner of the property at the time of the grandmother's death the property was in a state of disrepair for instance mildew had grown on the interior walls around the windows the awning over the patio had fallen down the garage door did not open the yard required landscaping and the fence surrounding the property required mending furthermore the house was located in a neighborhood that was not safe at night after several months spent considering whether to sell or to rent the property petitioner decided that she would repair the house and offer it for rent however petitioner did not know the amount of the rent to charge for the property as a starting point in determining how much rent to charge petitioner sought to determine the fair_market_value of her property to determine the property's value petitioner had several real_estate agents come to the property and provide her with estimates a century real_estate agent performed a thorough market analysis of the property on date the agent estimated the fair_market_value of the property was between dollar_figure and dollar_figure and that it would sell quickly at dollar_figure to determine how much to charge for rent petitioner researched a trade magazine and several newspapers which listed comparable properties for rent and determined that the fair market rental amount was between dollar_figure and dollar_figure per month to prepare the property for habitation petitioner first cleared the house of the decedent's personal_property and then began making repairs although petitioner was not an experienced home repair person she wanted to do as much of the repair work herself as possible to minimize its expense accordingly petitioner called various contractors to come to the property to explain what needed to be done and to submit a bid for the work after receiving the advice petitioner thanked the contractors for their time purchased the required materials and did the work herself for instance petitioner scraped the mildew from the interior walls recaulked the windows and sealed the ground under the house to prevent moisture from entering and reviving the fungus and sanded and refinished the hardwood floors because petitioner worked on the property only during weekends the repairs took several months during this time petitioner's awareness of the character of the neighborhood and the risks of renting to someone who might prove to be an irresponsible tenant increased in date petitioner began negotiating with her brother ronny murray murray to rent the house to him in exchange for dollar_figure per month plus utilities and his agreement to help petitioner finish the repair work and maintain the property murray helped petitioner repaint the interior of the house and agreed to repair the bathroom plumbing repair the patio awning to the extent possible and remove the irreparable part repaint an outside storage shed replant a flower border restore a rock garden and mend the fence murray performed the repair work in date he moved into the house with his girlfriend and their child in date murray's girlfriend and child decided to move to stockton california and murray informed petitioner that he intended to follow them at that time petitioner decided to sell her property rather than offer it for rent to some unknown persons in date petitioner agreed with a real_estate sales agent to list the property for sale at approximately dollar_figure however the house did not sell at that price and the relationship between petitioner and the agent deteriorated on date petitioner relisted the property with cornish carey a real_estate broker at a sales_price of dollar_figure in listing the property with cornish carey petitioner signed a contract authorizing it to be the exclusive broker for her property the property was sold in date for dollar_figure on their federal_income_tax return petitioners reported total income of dollar_figure without reporting any income or expenses from the rental_activity on their return petitioners reported total income of dollar_figure before deducting a loss of dollar_figure from the rental of petitioner's property and an ordinary_loss of dollar_figure on its sale opinion respondent disallowed the rental loss because petitioners did not provide any evidence that the property actually was rented during the year at issue or substantiate the expenses respondent determined that petitioners are not entitled to claim a loss on the sale of petitioner's property because they have not proved that it was used in a trade_or_business or held_for_the_production_of_income petitioners assert that petitioner's property was used as rental property that petitioner was actively engaged from date through date in the trade_or_business of renting the property and that they suffered a loss on its rental during respondent's determinations are presumed correct and petitioners bear the burden of proving that respondent's determinations are erroneous rule a 290_us_111 issue whether petitioners may deduct the losses rental loss whether petitioners are entitled to deduct the dollar_figure rental loss turns on whether petitioner's property was used by petitioner as a residence congress enacted sec_280a as part of the tax reform act of publaw_94_455 90_stat_1520 as its response to the concern that rental of property used as a residence by the taxpayer's family afforded the taxpayer unwarranted opportunities to obtain deductions for expenses of a personal nature 77_tc_104 affd 694_f2d_556 9th cir under sec_280a no deduction can be taken by a taxpayer with respect to a dwelling_unit used as a residence by a taxpayer during the taxable_year except for deductions such as interest and taxes which are allowable without regard to their connection to an income producing activity or a trade_or_business sec_280a and b a taxpayer is considered to have used a dwelling_unit as a residence during the taxable_year if the unit is used for personal purposes for the greater of days or percent of the number of days for which the unit is rented at a fair rental sec_280a if a dwelling_unit is rented to a member of the taxpayer's family as defined in sec_267 for any part of a day the unit is deemed to have been used on that day by the taxpayer for personal purposes unless the unit is used as the principal_residence of the family_member and the rent charged to the family_member reflects a fair rental for the unit sec_280a a kotowicz v commissioner tcmemo_1991_ gilchrist v commissioner tcmemo_1983_288 murray used petitioner's property as his principal_residence accordingly in deciding this issue we first consider whether the rent charged murray reflects a fair rental for the property activity petitioner testified that she had a written_agreement defining the rental terms with murray and that his girlfriend and child lived in the house until date petitioners did not however produce the rental agreement at trial furthermore petitioners did not report any income or expenses with respect to this activity on their return or provide any business records or other evidence to substantiate receipt of the rental amounts finally petitioners did not call murray or his girlfriend to verify that they rented the house according to the terms petitioner alleges petitioner husband testified that petitioner spent considerable time preparing the house for her brother to rent that he overheard the amount of rent that petitioner and murray agreed upon and that it was his understanding that petitioner did receive the rent on a regular basis conversely petitioner husband testified that he was not involved in anything to do with the property that he was uncertain of when murray moved in or out and that he visited the house once while murray was there but he was uncertain when that was on the evidence presented we cannot find that petitioner received dollar_figure in cash plus the cost of utilities for rent during the relevant months of petitioner has failed to prove that murray paid her any rent in the form of cash however petitioner testified that she and murray agreed that in addition to paying cash rent murray would pay rent by making certain repairs and by maintaining the property during his occupancy it is well settled rent paid in the form of services rather than cash does not prevent the arrangement from constituting a rental of the property 50_tc_1 see also sec_1_61-2 income_tax regs thus we consider whether the value of murray's services was equal to a fair rental for the property the exclusive broker agreement that petitioner signed with cornish carey describes the property as well maintained with a yard that is manicured furthermore charlene chanteloup the listing sales agent for cornish carey testified that the garden was lovely well maintained and in very very nice condition and that the property including the interior of the house was in very good condition on the evidence presented we are satisfied that the repair and maintenance work was actually performed at trial petitioners presented expert witness testimony as to the fair market rental value of the property expert witness testimony is appropriate to help the court understand an area requiring specialized training knowledge or judgment fed r evid 93_tc_529 the court however is not bound by an expert's opinion we weigh an expert's testimony in light of his or her qualifications and with respect to all credible_evidence in the record depending on what we believe is appropriate under the facts and circumstances of the case we may either reject an expert's opinion in its entirety accept it in its entirety or accept selective portions of it 304_us_282 102_tc_149 petitioners' expert lori l horn horn is a certified residential real_estate appraiser in the state of california and has been an appraiser for years horn testified at trial and submitted a written report in which she concluded that the fair market rental value of petitioner's property during the year at issue was dollar_figure per month in concluding that dollar_figure per month was the appropriate cash rent amount horn took the sum of the values of murray's repairs and maintenance work divided by months date through date and subtracted that amount from dollar_figure we do not find horn's opinion persuasive for the evidence of comparable rents to be accorded any weight it must be shown that the properties are actually comparable in her report dated date horn states that she could find no comparable properties listed for rent at the time she did her analysis furthermore her search of newspaper archives produced only one comparable_property located in the same neighborhood as petitioner's property this property was offered for rent in date at dollar_figure per month finally horn's appraisal of the work performed by murray was a recitation of representations made to her by petitioner thus horn made no independent appraisal of the value of murray's work expert testimony is not useful when the expert is merely an advocate for the position argued by one of the parties 92_tc_101 where necessary we may reach a determination of value based upon our own examination of the evidence in the record 945_f2d_92 5th cir citing 538_f2d_927 2d cir affg t c memo affg ames v commissioner tcmemo_1990_87 moreover because valuation is necessarily an approximation it is not required that the value we determine be one as to which there is specific testimony provided it is within the range of figures that properly may be deduced from the evidence silverman v commissioner supra 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 with these principles in mind we find that petitioner's estimates of the value of the work performed by murray are reasonable except for two amounts petitioner estimated that the cost of repairing and painting the fence was dollar_figure we find this amount excessive petitioners submitted a written market analysis the report of the fair_market_value of her property which was prepared by a century real_estate agent the agent petitioner testified that the agent who performed this analysis came to the property and inspected both the exterior and the interior of the house furthermore petitioner testified that she agreed with the evaluation of her property as presented in the report the report has a section titled condition report which provides a check list of exterior items that have been inspected and a space for the agent to comment on any repairs that may be needed the agent indicated that he had inspected the fence among other items and in the comment space he wrote two broken boards in rear yard we find that this evidence does not support petitioner's estimation of the value of repairing and repainting the fence accordingly we allow dollar_figure for this repair petitioner estimated that the cost to paint the interior of the house was dollar_figure we accept this estimate however petitioner testified that murray helped her do the painting therefore we accept only dollar_figure as the value of murray's services we find the total value of murray's repair and maintenance work performed from may to date to be dollar_figure or dollar_figure per month this amount is substantially less than the dollar_figure to dollar_figure that petitioner determined as the fair market rental value of her property activity petitioners reported dollar_figure on schedule e as the amount of cash rent they received during petitioner testified that murray lived in the house from january through date thus petitioners received at most dollar_figure of rent in cash and services dollar_figure cash plus dollar_figure in value for murray's gardening service each month which is substantially less than the fair market rent determined by petitioner 2this amount is the sum of the estimated values of the following repairs repair fence repair storage shed repair plumbing repair awning paint interior gardening service dollar_figure month for months replace plants dollar_figure dollar_figure total 3at trial respondent introduced evidence that cast doubt on whether murray occupied petitioner's property during this evidence is a page of the contract with cornish carey signed and dated by petitioner which describes the property as vacant with access by keybox we are satisfied however that murray did occupy the property during the relevant time period and that his agreement with petitioner was that he would move out as soon as the property was sold petitioners deducted dollar_figure on schedule e as a loss sustained in renting petitioner's property during in addition to a depreciation expense of dollar_figure petitioners deducted dollar_figure for repairs dollar_figure for cleaning and maintenance dollar_figure for the cost of recovering the floors in carpet and vinyl dollar_figure for the replacement of the garage door and dollar_figure for insurance expense respondent disallowed these expenses because petitioners did not provide any evidence that the property actually was rented or substantiate the expenses we have found that petitioner rented the property to murray for a below-market rental amount murray is petitioner's brother a brother is a family_member as defined in sec_267 accordingly the property constitutes a dwelling_unit used as a residence by petitioner under sec_280a and petitioner is not entitled to deduct the rental expenses other 4petitioners stipulated that they actually paid dollar_figure in property taxes rather than the dollar_figure they claimed on their return at trial petitioner conceded that a reported utilities expense of dollar_figure was claimed in error 5petitioners submitted copies of some documents to verify these expenses the carpet and vinyl vendor's invoice is dated date and shows the cost was actually dollar_figure the copy of the insurance company's statement shows that the coverage was from date to date and that dollar_figure was paid on date thus these expenses were incurred and paid in a year other than the one at issue the invoice for the garage door is dated after petitioner quit her rental_activity this expense was incurred to fix up the property for sale and is an adjustment to the amount_realized than those specified in sec_280a no other rental expenses are allowable under sec_280a because during the property was never rented at a fair rental see sec_280a mcdonald v commissioner tcmemo_1991_242 bindseil v commissioner tcmemo_1983_411 gilchrist v commissioner tcmemo_1983_288 saunders v commissioner tcmemo_1982_ loss on sale sec_165 allows individual taxpayers to take a deduction for losses_incurred in a trade_or_business and any transaction entered into for profit sec_165 and accordingly once it has been established that a taxpayer held property in a trade_or_business or for the production_of_income and that his or her motives were profit driven that individual may subject_to certain limitations deduct any subsequent loss incurred on the disposition of the property trade_or_business petitioners assert that petitioner was engaged in the trade_or_business of renting her property the supreme court has stated that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity 6for example if an individual taxpayer sustains a loss on the sale of a capital_asset the taxpayer's deduction for that loss would ordinarily be subject_to the limitations applicable to capital losses notwithstanding that the property was held_for_the_production_of_income see sec_1211 and that the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 we have found that petitioner charged murray less than the fair_market_value to rent her property benefiting a related_party with a below-market rental agreement is evidence of the absence of a profit objective lamusga v commissioner tcmemo_1982_742 sheridan v commissioner tcmemo_1958_215 see also 66_tc_312 lease agreement with friend that provided for rent in the amount of the total cost of the property's insurance and taxes held to lack profit_motive accordingly we find that petitioner was not engaged in the trade_or_business of renting her property during the year at issue consequently the loss incurred from the sale of the property is not deductible under sec_165 held_for_the_production_of_income we now consider whether petitioner held the property for the production_of_income so as to permit the loss from its sale to be deducted under sec_165 petitioner testified that when she acquired the property she did not intend to hold it for sale but for rent petitioner husband testified that petitioner spent considerable time preparing the house for her brother to rent to whom predominately for personal reasons petitioner let the property for a below-market rental amount this fact is an indication that petitioner held the property for personal_use not for the production_of_income 776_f2d_1428 9th cir a rental for less than fair_market_value will most likely not qualify as property being held_for_the_production_of_income affg in part and revg in part 81_tc_840 31_tc_461 property held for personal_use of taxpayer's former wife and child not held for production_of_income affd per curiam 272_f2d_694 5th cir hirschel v commissioner tcmemo_1981_189 affd without published opinion 685_f2d_424 2d cir furthermore immediately after her brother informed her of his intention to move petitioner listed the property for sale rather than offering it for rent at its fair_market_value placing the property on the market for immediate sale at or immediately after its abandonment for personal_use is ordinarily strong evidence that a taxpayer is not holding the property for postconversion appreciation in value 54_tc_1298 petitioner who has the burden_of_proof has not established that she held the property for profit or the production_of_income it clearly appears on this record that petitioner held the property primarily for personal_use not for profit from rentals nor for appreciation in value considering all the facts and circumstances of this case we hold petitioner's loss from the sale of her property is a nondeductible personal_expense issue accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for negligence or disregard of rules or regulations petitioners assert that they are not liable for any sec_6662 penalty because they relied upon the advice of their certified_public_accountant in reporting their income the burden is on the taxpayer to prove the commissioner's imposition of the penalty is in error 79_tc_846 58_tc_757 petitioners claimed deductions to which they were not entitled underreported dividend income overstated their schedule c expenses and claimed an ordinary_loss on the sale of personal_use_property sec_6662 provides for the imposition of a penalty equal to percent of the portion of an underpayment which is attributable to negligence or disregard of the rules or regulations sec_6662 and b for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws a failure to exercise ordinary and reasonable care in the preparation of a tax_return and a failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs the term disregard includes any careless reckless or intentional disregard of the rules or regulations sec_6662 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's efforts to assess the taxpayer's proper tax_liability id reliance on the advice of a professional such as an attorney or an accountant does not necessarily demonstrate reasonable_cause and good_faith reliance on professional advice however constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id petitioners did not call their accountant as a witness to testify about the information petitioners provided him for calculating their federal_income_tax liability we cannot assume the testimony of absent witnesses would have been favorable to petitioners rather the normal inference is that it would have been unfavorable 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir petitioner husband testified that he had a recordkeeping system for his business_expenses petitioner husband's system was to pay a bill assign it to a category and log it into a spreadsheet at the end of the year petitioner husband would summarize the items by category and then give the summary to his accountant who would calculate the tax due petitioner husband's system duplicated expenses which resulted in double deductions thus petitioner husband not the accountant was responsible for determining the amounts of the schedule c expenses and whether an expenditure was deductible petitioners have not met their burden of proving that they provided the accountant the full details of petitioner's use of her property thus petitioners may not claim that they reasonably and in good_faith relied upon his advice in determining their tax_liability with respect to petitioner's property see sec_1_6664-4 example income_tax regs furthermore in this case each petitioner has placed the responsibility for the omissions from income and the claimed excess_deductions on the shoulders of the other petitioner husband testified that petitioner not he was responsible for reporting the income and expenses with regard to her property for her part petitioner did not examine the returns for accuracy she testified that petitioner husband was responsible for the returns and he would bring them home and say 'sign on the x' and i'd sign on the x and that would be the end of that therefore neither petitioner made much effort to assess the proper tax_liability accordingly on the basis of all the facts and circumstances of this case we find that petitioners are liable for the sec_6662 penalty for negligence or disregard of rules or regulations to reflect the concessions of the parties and the foregoing decision will be entered under rule
